                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

DAVID L. WHITE,                                      )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )      Case No. 15-0289-CV-W-SRB
                                                     )
CITIMORTGAGE, INC.,                                  )
                                                     )
                      Defendant.                     )

                                            ORDER

        Before the Court is Plaintiff’s Motion to Strike (Doc. #292). The motion is granted in

part and denied in part. As to Defendant’s assertion of “setoff/offset and/or recoupment” in its

Answer to Plaintiff’s Second Amended Complaint, (Doc. #288, p. 10), Plaintiff’s motion is

granted. This Court gave Plaintiff leave to file his Second Amended Complaint only because of

Defendant’s delayed production of the Amy Cullen Emails. (See Docs. #204, #266, and #284).

As to Defendant’s denials in paragraphs 10, 12, 33, 34, 39, 40, 41, and 45 of its Answer to

Plaintiff’s Second Amended Complaint, (Doc. #288), Plaintiff’s motion is denied.

       Accordingly, it is hereby ORDERED that Plaintiff’s Motion to Strike (Doc. # 292) is

granted in part and denied in part. Defendant’s assertion of “setoff/offset and/or recoupment” is

stricken from page 10 of its Answer to Plaintiff’s Second Amended Complaint (Doc. #288).

       IT IS SO ORDERED.




                                                     /s/ Stephen R. Bough
                                                     STEPHEN R. BOUGH, JUDGE
                                                     UNITED STATES DISTRICT COURT

DATE: October 24, 2018
